NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 21a0551n.06

                                             No. 21-5511

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                    )              Dec 01, 2021
    IN RE: MAY 2011 ORDER and MAY 2012 JUDGMENT.
                                                                    )          DEBORAH S. HUNT, Clerk
     _______________________________________________
                                                                    )
    JUDY WRIGHT,                                                    )
           Claimant-Appellant,                                      )   ON APPEAL FROM THE
                                                                    )   UNITED STATES DISTRICT
    v.                                                              )   COURT FOR THE WESTERN
                                                                    )   DISTRICT OF TENNESSEE
    MAY 27, 2011 ORDER and MAY 22, 2012 JUDGMENT,                   )
                                                                    )                         OPINION
           Defendants-Appellees.                                    )
                                                                    )


BEFORE: BOGGS, THAPAR, and BUSH, Circuit Judges.

          JOHN K. BUSH, Circuit Judge. Judy Wright filed this action against two “defendants”:

an order issued by the Shelby County, Tennessee, Probate Court on May 27, 2011 (which she

labeled “Res One”), and a judgment affirming that order, handed down by the Tennessee Court of

Appeals on May 22, 2012 (called “Res Two”). She argues the judge that issued the first order

undermined the appearance of judicial neutrality, in violation of the Fourteenth Amendment,

because he had drafted trust documents and advised trust-estate clients in private practice before

joining the bench, and that the Tennessee Court of Appeals compounded the violation by

affirming. The district court below understood Wright to be requesting that a federal court set

aside an unfavorable state court ruling, so it applied the Rooker–Feldman doctrine1 and dismissed




1
    Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983).
No. 21-5511, In re May 2011 Order, et al.


the complaint in its entirety. In re May 27, 2011 Order, No. 2:20-cv-02153-TLP, 2020 WL

6532850 (W.D. Tenn. Nov. 5, 2020).

       That ruling is understandable.      Federal district courts lack statutory jurisdiction to

entertain direct appeals of final state-court judgments. But we think Wright’s jurisdictional

problem runs deeper. Specifically, we find no basis to conclude that she has standing to bring

this suit. See Grendell v. Ohio Sup. Ct., 252 F.3d 828, 832 (6th Cir. 2001) (“Standing is the

threshold question in every federal case.” (quotation omitted)); see also Chapman v. Tristar

Prods., Inc., 940 F.3d 299, 304 (6th Cir. 2019) (“[W]e are required in every case to determine—

sua sponte if the parties do not raise the issue—whether we are authorized by Article III to

adjudicate the dispute.” (citation omitted)).

       Federal courts can only decide “Cases” or “Controversies.” U.S. Const. art. III, § 2. That

basic requirement is explained by “a series of ‘justiciability doctrines,’ including, ‘perhaps the

most important,’ that a litigant must have ‘standing’ to invoke the jurisdiction of the federal

courts.” Parsons v. U.S. Dep’t of Just., 801 F.3d 701, 710 (6th Cir. 2015) (quoting Nat’l Rifle

Ass’n of Am. v. Magaw, 132 F.3d 272, 279 (6th Cir. 1997)). “The ‘irreducible constitutional

minimum’ for standing requires [Wright] to show (1) a particular and concrete injury (2) caused

by [the defendants] and (3) redressable by the courts.” Hagy v. Demers & Adams, 882 F.3d 616,

620 (6th Cir. 2018) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). To be

concrete, the injury “must actually exist.” Spokeo, Inc. v. Robins, 578 U.S. 330, 340 (2016). It is

not enough that a plaintiff simply “allege a bare procedural violation, divorced from any concrete

harm” to “satisfy the injury-in-fact requirement of Article III.” Id. at 341 (citing Summers v. Earth

Island Inst., 555 U.S. 488, 496 (2009)).




                                                -2-
No. 21-5511, In re May 2011 Order, et al.


       But such a bare-bones pleading is all that Wright has filed. The named “defendants” are a

Tennessee Probate Court order and Tennessee Court of Appeals judgment. A court’s words can

hurt, but that is not the type of harm that Article III requires for standing. Wright admits that the

alleged judicial bias caused no concrete injury; in fact, she admits that the probate court “correctly

adjudicated the merits” of her motion. And her prayer for relief asks that “no human person and/or

entity-person” be ordered “to do or not to do anything.” Instead, she wants the “status” of both

orders be “adjudicate[d]” as “void ab initio non-judgment[s]” because of the alleged procedural

violation. That is something we cannot do, for “federal courts do not issue advisory opinions.”

TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2203 (2021). By asking a federal court to void a

“correctly adjudicated” order, an advisory opinion is all that Wright is asking for.2 The district

court could not exercise jurisdiction over Wright’s case, and neither can we.3 We affirm.




2
 That Wright styles this an “In Rem Independent Action” and grafts civil-forfeiture language onto
her complaint does not save her case. See, e.g., Herring v. F.D.I.C., 82 F.3d 282, 285 (9th Cir.
1995) (“Rule 60(b) does not grant anyone standing to bring an independent action; it merely does
not restrict any standing a party otherwise has.”).
3
  Because Wright named two state court orders as defendants, there is no opposing party here to
receive an award of sanctions. See, e.g., Larry E. Parrish P.C. v. Bennett, 989 F.3d 452, 457–58
& n.4 (6th Cir. 2021) (awarding sanctions against Wright’s counsel in an “eerily similar” case);
see also 28 U.S.C. § 1927; Fed. R. App. P. 38.
                                                 -3-